El Juez Asociado Señor Dávila
emitió la opinión del Tribunal.
Se acusó al apelante de que “ilegal, voluntaria, maliciosa y criminalmente, tenía en su posesión y dominio la droga narcótica conocida como heroína”. Arguye que la acusación es insuficiente pues “es necesario que se alegue que el [acu-*57sado] no estaba autorizado por el funcionario competente a poseer dicha droga”. No tiene razón.
El estatuto nuestro, contrario al federal, castiga la mera posesión. Pueblo v. Pellot Pérez, 92 D.P.R. 812 (1965). Pero aun bajo el estatuto federal, no se requiere que en la acusación se alegue que el acusado no tenía licencia para traficar con drogas, United States v. Palmiotto, 347 F.2d 223 (2d Cir. 1965); Chin Gum v. United States, 149 F.2d 575 (1st Cir. 1945).
La cuestión que acabamos de resolver es la única que levanta el apelante, pero como es tradición de este Tribunal en el cumplimiento de su misión de impartir justicia, inspirada en lo dispuesto en la Ley de 12 de marzo de 1903, 4 L.P.R.A. see. 36, al efecto de que “en sus deliberaciones y fallos en todos los asuntos, tanto, en lo civil como en lo criminal, [el Tribunal Supremo] no se limitará solamente a infracciones de ley o quebrantamientos de forma, según fueren señalados, alegados o salvados por los litigantes, o según se hiciera constar en sus exposiciones y excepciones sino que con el más alto fin de justicia, . . . puede también entender en todos los hechos y tramitaciones en la causa tal como aparecieren en autos, considerando en igual forma sus méritos para la mejor administración de justicia y del derecho, y evitar injusticias y demoras.” Pueblo v. Aletriz, 85 D.P.R. 646, 652 (1962); Pueblo v. Túa, 84 D.P.R. 39, 61 (1961); Pueblo v. Rosado, 78 D.P.R. 436, 439 (1955) ; Pueblo v. Sanjurjo, 73 D.P.R. 574, 578 (1952); Pueblo v. Lugo, 69 D.P.R. 41 (1948); Pueblo v. Barrios, 23 D.P.R. 831, 838 (1916); Pueblo v. Lebrón, 23 D.P.R. 658, 661-2 (1916); Pueblo v. Díaz (a) Leña Verde, 10 D.P.R. 466, 473 (1906); en lo criminal y en lo civil Dávila v. Valdejully, 84 D.P.R. 101 (1961); Reyes v. Reyes, 76 D.P.R. 284, 294 (1954); Rivera v. Sucn. Lugo, 42 D.P.R. 189, 193 (1931); hemos examinado cuidadosamente la prueba presentada para sos-*58tener la acusación a los fines de determinar si se estableció la culpabilidad del acusado más allá de toda duda razonable.
El único testigo que declaró en el juicio fue un agente especial de Rentas Internas del Departamento de Hacienda.(1) El apelante no presentó prueba por entender que la aducida en apoyo de la acusación no era suficiente.
El agente afirma que no conocía al acusado, que antes del día de los hechos no tenía conocimiento de que fuese un adicto. Declaró el agente que el 8 de octubre de 1963 “como a las 4:20 pasaba por la Calle San Francisco, llevaba un cigarrillo en la boca, sin fósforo, frente a la Tienda Franklin cuando me estaba buscando a ver si tenía fósforos salió el acusado”. “. . . De la Tienda Franklin con un paquete . . .” “Simultáneamente le pedí un fósforo y él habló algo, se puso el paquete entre las piernas y sacó de este bolsillo derecho una caja de fósforos y él mismo con las dos manos abrió la caja de fósforos y al abrirla vi que tenía dos decks de su-puesta heroína”. “. . . Inmediatamente traté de agarrarlo y él se dio a la fuga. Corrimos un tramo desde la Tienda Franklin y logré alcanzarlo y antes de lograr alcanzarlo en el término de la Tienda Franklin hasta donde logré alcan-zarlo se metió la mano en la boca, le abrí la . . . Entonces le abrí la boca”.
El fiscal le pregunta entonces “Usted dice que le abrió la boca y qué ocurrió entonces” a lo que contesta “Pues aparentemente se había tragado el deck”. “¿No le vio el deck?” contesta “No señor”. Continúa “lo dejé a él y seguí caminando por el tramo donde corrimos y cerca de la tienda encontré el deck que le había visto a él, un deck amarillo”. Afirma que “el color es muy diferente a los que venden corrientemente, que son blancos, y ese es amarillo”. Afirma que encontró el deck “en el trayecto que corrimos entre la acera y donde van los carros, cerca de un carro ... en la *59orilla de la calle por donde pasan los carros” que “en ningún momento se lo ocupó a [el acusado]” y que no vio que el acusado tirara el deck a la calle.
Surge además de la prueba que el paquete que el apelante se puso entre las piernas cuando fue a atender el pedido del agente contenía 17 enaguas.
Tiene que dejar grandes y fundadas dudas en la con-ciencia del juzgador la prueba presentada en apoyo de la acusación.
No es fácil creer que el testigo pudiera observar lo que contenía la caja de fósforos cuando el apelante la abrió para ofrecerle candela. Igualmente es muy improbable que el acu-sado abriera la caja de fósforo para encender uno si en ella guardaba los decks de heroína. Era una operación muy arries-gada en la Calle San Francisco del viejo San Juan. El propio testigo dice que el color del deck que ocupó “es muy diferente a los que venden corrientemente que son blancos y ese es amarillo”. ¿Qué justificación tenía el testigo para tratar de arrestar al acusado a quien no conocía, por haber visto dentro de una caja de fósforos — si es que en verdad podía obser-varlo — un pedacito de papel amarillo doblado, pedacito de papel que era de un color distinto, según su propio testimonio, al que usan generalmente para envolver drogas?
El testigo no ocupó droga alguna en la persona del ape-lante ni vio que éste lanzara al suelo el deck que ocupó en una de las calles más transitadas de nuestra capital. Es difícil creer que el acusado mientras corría sacara los decks de la caja de fósforos, se tragara uno y el otro lo tirara a la calle. El elemento incriminatorio de la huida no aparece satisfactoriamente atado con una conciencia de culpabilidad por la posesión de la droga. La prueba más bien sugiere su relación con la posible sustracción de las 17 enaguas que el apelante tenía en la bolsa que portaba.
La prueba presentada por el Estado no establece más allá de duda razonable la culpabilidad del apelante. Estamos *60conscientes de nuestra responsabilidad en la administración de la justicia criminal. En el descargue de esa responsabi-lidad, tanto debe pesar en nuestro ánimo el bienestar social como la seguridad individual. Es nefasto el tráfico de drogas. Es un cáncer que corroe nuestro cuerpo social. Pero sería más funesto que permitiéramos que se resquebrara la libertad individual, la seguridad de que sólo puede privarse de la libertad con evidencia que establezca la culpabilidad más allá de duda razonable.
No cumpliríamos con nuestro deber si estando plenamente convencidos de que la prueba en determinado caso no esta-blece la culpabilidad más allá de duda razonable, permitié-ramos que prevaleciera una sentencia condenatoria. Cuando ello ocurre no se trata de una intervención con la función del juez o del jurado en la apreciación de la prueba, sino de un error de derecho. En el presente caso no se trata de dirimir un conflicto en la prueba, pues sólo desfiló la de cargo, sino simplemente si el contenido de la presentada hace surgir una duda razonable sobre la responsabilidad del acusado.
Vale aquí recordar lo que reafirmamos en Pueblo v. Luciano Arroyo, 83 D.P.R. 573 (1961) en circunstancias parecidas:
“Es norma reiterada nuestra la de respetar y sostener la apreciación que hagan los jueces de instancia de la prueba que ante ellos se ofrece. Solamente hemos alterado esos dictámenes en casos de ‘error manifiesto’ en el desempeño de dicha función, cuando un examen detenido de toda la prueba nos convence que el juzgador descartó injustificadamente elementos probatorios importantes o fundó su criterio únicamente en testimonios de escaso valor, o inherentemente improbables o increíbles.”

Lo menos que puede afirmarse en el presente caso es que dada la naturaleza de la prueba presentadla, ha debido preva-lecer una duda razonable. Absolveremos al acusado.

El Juez Asociado Señor Ramírez Bages disintió en opinión en la cual concurre el Juez Asociado Señor Pérez Pimentel.

 Se estipuló que el químico declararía que la evidencia presentada era heroína.